Case
  Case
     8:19-cv-03143-MSS-CPT
       8:19-cv-03143-MSS-CPTDocument
                              Document
                                     6-11 Filed
                                          Filed 12/24/19
                                                12/23/19 Page
                                                         Page 11 of
                                                                 of 15
                                                                    9 PageID
                                                                       PageID127




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

                                Case No.

   STRIKE 3 HOLDINGS, LLC, a limited liability
   company,

          Plaintiff,

   v.

   JOHN DOE subscriber assigned IP address
   173.168.144.254, an individual,

          Defendant.

                                                    /

                    COMPLAINT-ACTION FOR DAMAGES FOR
               PROPERTY RIGHTS INFRINGEMENT AND DEMAND FOR
                   JURY TRIAL – INJUNCTIVE RELIEF SOUGHT

          Plaintiff, Strike 3 Holdings, LLC (“Strike 3” or “Plaintiff”), brings this complaint

   against John Doe subscriber assigned IP address 173.168.144.254, and alleges as follows:

                                         Introduction

          1.      This is a case about the ongoing and wholesale copyright infringement of

   Plaintiff’s motion pictures by Defendant, currently known only by an IP address.

          2.      Plaintiff is the owner of award winning, critically acclaimed adult motion

   pictures.

          3.      Strike 3’s motion pictures are distributed through the Blacked, Tushy,

   Vixen, and Blacked Raw adult websites and DVDs. With millions of unique visitors to its

   websites each month, the brands are famous for redefining adult content, creating high-



                                               1
Case
  Case
     8:19-cv-03143-MSS-CPT
       8:19-cv-03143-MSS-CPTDocument
                              Document
                                     6-11 Filed
                                          Filed 12/24/19
                                                12/23/19 Page
                                                         Page 22 of
                                                                 of 15
                                                                    9 PageID
                                                                       PageID228




   end, artistic, and performer-inspiring motion pictures produced with a Hollywood style

   budget and quality.

           4.      Defendant is, in a word, stealing these works on a grand scale. Using the

   BitTorrent protocol, Defendant is committing rampant and wholesale copyright

   infringement by downloading Strike 3’s motion pictures as well as distributing them to

   others. Defendant did not infringe just one or two of Strike 3’s motion pictures, but has

   been recorded infringing 63 movies over an extended period of time.

           5.      Although Defendant attempted to hide this theft by infringing Plaintiff’s

   content anonymously, Defendant’s Internet Service Provider (“ISP”), Spectrum, can

   identify Defendant through his or her IP address 173.168.144.254.

           6.      In an effort to conserve Federal judicial resources, Strike 3 originally

   moved to discover Defendant’s identity utilizing a state court procedure in Florida where

   Strike 3’s infringement detection servers are located. Defendant objected asserting that

   the action is more properly litigated in the federal court of his or her domicile. Because

   Plaintiff is amenable to litigating the matter in either forum, this suit was initiated.

           7.      This is a civil action seeking damages under the United States Copyright

   Act of 1976, as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright Act”).

                                     Jurisdiction and Venue

           8.      This Court has subject matter jurisdiction over this action pursuant to 28

   U.S.C. § 1331 (federal question); and 28 U.S.C. § 1338 (jurisdiction over copyright

   actions).




                                                  2
Case
  Case
     8:19-cv-03143-MSS-CPT
       8:19-cv-03143-MSS-CPTDocument
                              Document
                                     6-11 Filed
                                          Filed 12/24/19
                                                12/23/19 Page
                                                         Page 33 of
                                                                 of 15
                                                                    9 PageID
                                                                       PageID329




           9.      This Court has personal jurisdiction over Defendant because Defendant

   used an Internet Protocol address (“IP address”) traced to a physical address located

   within this District to commit copyright infringement.            Therefore: (i) Defendant

   committed the tortious conduct alleged in this Complaint in this State; and, (ii) Defendant

   resides in this State and/or; (iii) Defendant has engaged in substantial – and not isolated –

   business activity in this State.

           10.     Plaintiff used IP address geolocation technology by Maxmind Inc.

   (“Maxmind”), an industry-leading provider of IP address intelligence and online fraud

   detection tools, to determine that Defendant’s IP address traced to a physical address in

   this District. Over 5,000 companies, along with United States federal and state law

   enforcement, use Maxmind’s GeoIP data to locate Internet visitors, perform analytics,

   enforce digital rights, and efficiently route Internet traffic.

           11.     Pursuant to 28 U.S.C. § 1391(b) and (c), venue is proper in this district

   because: (i) a substantial part of the events or omissions giving rise to the claims occurred

   in this District; and, (ii) the Defendant resides (and therefore can be found) in this District

   and resides in this State. Additionally, venue is proper in this District pursuant 28 U.S.C.

   § 1400(a) (venue for copyright cases) because Defendant or Defendant’s agent resides or

   may be found in this District.

                                               Parties

           12.     Strike 3 is a Delaware limited liability company located at 2140 S. Dupont

   Hwy, Camden, DE.

           13.     Plaintiff currently can only identify Defendant by his or her IP address.



                                                   3
Case
  Case
     8:19-cv-03143-MSS-CPT
       8:19-cv-03143-MSS-CPTDocument
                              Document
                                     6-11 Filed
                                          Filed 12/24/19
                                                12/23/19 Page
                                                         Page 44 of
                                                                 of 15
                                                                    9 PageID
                                                                       PageID430




   Defendant’s IP address is 173.168.144.254.         Defendant’s name and address can be

   provided by Defendant’s Internet Service Provider.

                                      Factual Background

                             Plaintiff’s Award-Winning Copyrights

          14.     Strike 3’s subscription based websites proudly boast a paid subscriber base

   that is one of the highest of any adult-content sites in the world. Strike 3 also licenses its

   motion pictures to popular broadcasters and Strike 3’s motion pictures are the number

   one selling adult DVDs in the United States.

          15.     Strike 3’s motion pictures and websites have won numerous awards, such

   as “best cinematography,” “best new studio,” and “adult site of the year.”

          16.     Strike 3’s motion pictures have had positive global impact, leading more

   adult studios to invest in better content, higher pay for performers, and to treat each

   performer with respect and like an artist.

          17.     Unfortunately, Strike 3, like a large number of other makers of motion

   picture and television works, has a major problem with Internet piracy. Often appearing

   among the most infringed popular entertainment content on torrent websites, Strike 3’s

   motion pictures are among the most pirated content in the world.

       Defendant Used the BitTorrent File Distribution Network to Infringe Plaintiff’s

                                            Copyrights

          18.     BitTorrent is a system designed to quickly distribute large files over the

   Internet. Instead of downloading a file, such as a movie, from a single source, BitTorrent

   users are able to connect to the computers of other BitTorrent users in order to



                                                 4
Case
  Case
     8:19-cv-03143-MSS-CPT
       8:19-cv-03143-MSS-CPTDocument
                              Document
                                     6-11 Filed
                                          Filed 12/24/19
                                                12/23/19 Page
                                                         Page 55 of
                                                                 of 15
                                                                    9 PageID
                                                                       PageID531




   simultaneously download and upload pieces of the file from and to other users.

            19.   To use BitTorrent to download a movie, the user has to obtain a “torrent”

   file for that movie, from a torrent website. The torrent file contains instructions for

   identifying the Internet addresses of other BitTorrent users who have the movie, and for

   downloading the movie from those users. Once a user downloads all of the pieces of that

   movie from the other BitTorrent users, the movie is automatically reassembled into its

   original form, ready for playing.

            20.   BitTorrent’s popularity stems from the ability of users to directly interact

   with each other to distribute a large file without creating a heavy load on any individual

   source computer and/or network. It enables Plaintiff’s motion pictures, which are often

   filmed in state of the art 4kHD, to be transferred quickly and efficiently. Moreover,

   BitTorrent is designed so that the more files a user offers for download to others, the

   faster the user’s own downloads become. In this way, each user benefits from illegally

   distributing other’s content and violating copyright laws.

            21.   Each piece of a BitTorrent file is assigned a unique cryptographic hash

   value.

            22.   The cryptographic hash value of the piece (“piece hash”) acts as that

   piece’s unique digital fingerprint. Every digital file has one single possible cryptographic

   hash value correlating to it. The BitTorrent protocol utilizes cryptographic hash values to

   ensure each piece is properly routed amongst BitTorrent users as they engage in file

   sharing.

            23.   The entirety of the digital media file also has a unique cryptographic hash



                                                5
Case
  Case
     8:19-cv-03143-MSS-CPT
       8:19-cv-03143-MSS-CPTDocument
                              Document
                                     6-11 Filed
                                          Filed 12/24/19
                                                12/23/19 Page
                                                         Page 66 of
                                                                 of 15
                                                                    9 PageID
                                                                       PageID632




   value (“file hash”), which acts as a digital fingerprint identifying the digital media file

   (e.g. a movie). Once infringers complete the downloading of all pieces which comprise a

   digital media file, the BitTorrent software uses the file hash to determine that the file is

   complete and accurate.

          24.       Defendant used the BitTorrent file network to illegally download and

   distribute Plaintiff’s copyrighted motion pictures.

          25.       Plaintiff has developed, owns and operates an infringement detection

   system.

          26.       Plaintiff’s infringement detection system established direct TCP/IP

   connections with the Defendant’s IP address, as outlined on Exhibit A, while Defendant

   was using the BitTorrent file distribution network.

          27.       While Defendant was infringing, Plaintiff’s infringement detection system

   downloaded from Defendant one or more pieces of the digital media files containing

   Strike 3’s motion pictures listed on Exhibit A (“Works”), as identified by the hash value

   associated with the metadata to the torrent file correlating to the Works.

          28.       A full copy of each digital media file was downloaded from the BitTorrent

   file distribution network, and it was confirmed through independent calculation that the

   file hash correlating to each file matched the file hash associated with Plaintiff’s

   copyrighted movie downloaded by Defendant.

          29.       Defendant downloaded, copied, and distributed Plaintiff’s Works without

   authorization.

          30.       At no point did Plaintiff’s infringement detection system upload content to



                                                 6
Case
  Case
     8:19-cv-03143-MSS-CPT
       8:19-cv-03143-MSS-CPTDocument
                              Document
                                     6-11 Filed
                                          Filed 12/24/19
                                                12/23/19 Page
                                                         Page 77 of
                                                                 of 15
                                                                    9 PageID
                                                                       PageID733




   any BitTorrent user.

           31.     The digital media files have been verified to contain a digital copy of a

   motion picture that is identical (or alternatively, strikingly similar or substantially similar)

   to Plaintiff’s corresponding original copyrighted Works.

           32.     Defendant’s infringement was continuous and ongoing.               Absent this

   lawsuit, Plaintiff knows of no way to effectively prevent Defendant from infringing

   Plaintiff’s motion pictures.

           33.     Plaintiff owns the copyrights to the Works and the Works have been

   registered with the United States Copyright Office.

           34.     The United States Copyright Office registration information for the

   Works, including the registration number, is outlined on Exhibit A.

           35.     Plaintiff is entitled to seek statutory damages and attorneys’ fees under 17

   U.S.C. § 501 of the United States Copyright Act.

                                             COUNT I

                                  Direct Copyright Infringement

           36.     The allegations contained in paragraphs 1-35 are hereby re-alleged as if

   fully set forth herein.

           37.     Plaintiff is the owner of the Works, which is an original work of

   authorship.

           38.     Defendant copied and distributed the constituent elements of Plaintiff’s

   Works using the BitTorrent protocol.

           39.     At no point in time did Plaintiff authorize, permit or consent to



                                                  7
Case
  Case
     8:19-cv-03143-MSS-CPT
       8:19-cv-03143-MSS-CPTDocument
                              Document
                                     6-11 Filed
                                          Filed 12/24/19
                                                12/23/19 Page
                                                         Page 88 of
                                                                 of 15
                                                                    9 PageID
                                                                       PageID834




   Defendant’s distribution of its Works, expressly or otherwise.

          40.     As a result of the foregoing, Defendant violated Plaintiff’s exclusive right

   to:

          (A)     Reproduce its Works in copies, in violation of 17 U.S.C. §§ 106(1) and

   501;

          (B)     Distribute copies of the Works to the public by sale or other transfer of

   ownership, or by rental, lease or lending, in violation of 17 U.S.C. §§ 106(3) and 501;

          (C)     Perform the copyrighted Works, in violation of 17 U.S.C. §§ 106(4) and

   501, by showing the Works’ images in any sequence and/or by making the sounds

   accompanying the Works’ audible and transmitting said performance of the work, by

   means of a device or process, to members of the public capable of receiving the display

   (as set forth in 17 U.S.C. § 101’s definitions of “perform” and “publically” perform); and

          (D)     Display the copyrighted Works, in violation of 17 U.S.C. §§ 106(5) and

   501, by showing individual images of the works non-sequentially and transmitting said

   display of the works by means of a device or process to members of the public capable of

   receiving the display (as set forth in 17 U.S.C. § 101’s definition of “publicly” display).

          41.     Defendant’s infringements were committed “willfully” within the meaning

   of 17 U.S.C. § 504(c)(2).

          WHEREFORE, Plaintiff respectfully requests that the Court:

          (A)     Permanently enjoin Defendant from continuing to infringe Plaintiff’s

   copyrighted Works;

          (B)     Order that Defendant delete and permanently remove the digital media



                                                8
Case
  Case
     8:19-cv-03143-MSS-CPT
       8:19-cv-03143-MSS-CPTDocument
                              Document
                                     6-11 Filed
                                          Filed 12/24/19
                                                12/23/19 Page
                                                         Page 99 of
                                                                 of 15
                                                                    9 PageID
                                                                       PageID935




   files relating to Plaintiff’s Works from each of the computers under Defendant’s

   possession, custody or control;

             (C)    Order that Defendant delete and permanently remove the infringing copies

   of the Works Defendant has on computers under Defendant’s possession, custody or

   control;

             (D)    Award Plaintiff statutory damages per infringed work pursuant to 17

   U.S.C. § 504(a) and (c);

             (E)    Award Plaintiff its reasonable attorneys’ fees and costs pursuant to 17

   U.S.C. § 505; and

             (F)    Grant Plaintiff any other and further relief this Court deems just and

   proper.

                                 DEMAND FOR A JURY TRIAL

             Plaintiff hereby demands a trial by jury on all issues so triable.

   Dated: December 23, 2019                                 Respectfully submitted,

                                                            MAMONE VILLALON
                                                            Counsel for Plaintiff Strike 3
                                                            Holdings, LLC

                                                            By: /s/ Tyler A. Mamone
                                                            Tyler A. Mamone, Esq.
                                                            Florida Bar No.: 111632
                                                            100 SE 2nd St., Suite 2000
                                                            Miami, Florida, 33131
                                                            Tel: (786) 209-2379
                                                            Tyler@mvlawpllc.com

                                                            Counsel for Plaintiff




                                                   9
                            Case
                             Case8:19-cv-03143-MSS-CPT
                                  8:19-cv-03143-MSS-CPT Document
                                                         Document6-1
                                                                  1-1 Filed
                                                                       Filed12/24/19
                                                                             12/23/19 Page
                                                                                       Page10
                                                                                            1 of 15
                                                                                                 4 PageID
                                                                                                    PageID10
                                                                                                           36
                                                          Exhibit A to the Complaint
Location: Tampa, FL                                                                                     IP Address: 173.168.144.254
Total Works Infringed: 63                                                                               ISP: Spectrum
 Work         Hash                                          UTC              Site          Published        Registered       Registration
 1            DBAD7C766F8B606A56AEF85D8257DA331BF94E20      10/27/2019       Blacked Raw   10/24/2019       11/05/2019       PA0002210293
                                                            07:02:51
 2            1E72E44DE9B6324632BC4239F849C881A8BD8890      10/26/2019       Blacked       10/22/2019       11/05/2019       PA0002210294
                                                            16:08:48
 3            74DE205F4E6D427F058AF94EC43D9E669DF9EF39      10/22/2019       Vixen         10/11/2019       10/21/2019       PA0002207779
                                                            11:42:44
 4            A84DE07FE2B1F1A9415B731A793622178ACE9CD9      10/21/2019       Blacked Raw   10/14/2019       11/05/2019       PA0002210289
                                                            01:20:51
 5            F9F24DCFD28DC4609EAC33B92FE886BA4A31FA43      10/15/2019       Blacked Raw   10/09/2019       11/05/2019       PA0002210286
                                                            22:29:22
 6            E31C899DA526D5D5FA51DC2D943EEE1EAE449E03      10/08/2019       Blacked       10/07/2019       10/21/2019       PA0002207742
                                                            23:46:10
 7            B432F40ACB4786C94F80DB59F2B8E2CC8088DEE5      10/06/2019       Tushy         10/03/2019       10/21/2019       PA0002207743
                                                            06:16:50
 8            D022E10C23552C8254ED86B204F480FFE3587E5E      09/27/2019       Blacked Raw   09/24/2019       10/07/2019       PA0002205464
                                                            23:07:24
 9            0141ED0E91F6B56327FC75210B85F8AE59A8B4A8      09/20/2019       Blacked Raw   09/19/2019       09/25/2019       PA0002203162
                                                            11:22:24
 10           E468EBA82EFB1018AE1A97BF3CE9E21BD24D18B4      09/15/2019       Vixen         09/11/2019       09/25/2019       PA0002203160
                                                            02:37:22
 11           89A4D30C22088609162E3661DC2F9685A1C0B720      09/14/2019       Vixen         09/01/2019       09/17/2019       PA0002216134
                                                            07:27:49
 12           7D929C2FCD453C25057774F1D4801B7EA0EFF4D7      09/13/2019       Vixen         08/27/2019       09/17/2019       PA0002216129
                                                            04:41:18
 13           B0637E942279D681EFBE0063C41063A01FA8FA0C      08/26/2019       Blacked       08/13/2019       08/22/2019       PA0002195504
                                                            22:19:46
 14           29253BAB0DC9261A136BAE55B4A49AB0B0D6C7FC      08/25/2019       Blacked       08/18/2019       09/17/2019       PA0002216216
                                                            22:36:46
 15           EDA9649A0537CA61E4448B6ADA8588C0FBBE8F3A      08/25/2019       Blacked Raw   08/15/2019       09/17/2019       PA0002216211
                                                            22:31:51
 16           6BE17EF242A924693B8D147C057B4024840823B2      08/23/2019       Blacked Raw   08/20/2019       09/13/2019       PA0002200701
                                                            09:31:54
 17           EB6D51EC6FBB10E0D1D8144BAD1A2351568A00CA      08/23/2019       Vixen         08/17/2019       09/10/2019       PA0002199413
                                                            09:12:28
                Case
                 Case8:19-cv-03143-MSS-CPT
                      8:19-cv-03143-MSS-CPT Document
                                             Document6-1
                                                      1-1 Filed
                                                           Filed12/24/19
                                                                 12/23/19 Page
                                                                           Page11
                                                                                2 of 15
                                                                                     4 PageID
                                                                                        PageID11
                                                                                               37
Work   Hash                                       UTC          Site          Published    Registered   Registration
18     9E33341CDFCAF422326D04843BD744B4840CD716   08/15/2019   Blacked       07/29/2019   09/11/2019   PA0002214887
                                                  03:04:38
19     15CAB1062E3F6CE4A3161071A641787933662BCA   08/14/2019   Vixen         08/02/2019   08/22/2019   PA0002195510
                                                  23:31:48
20     D8FDA5361B7DBD6253D16D4BA2A1E3E1EFF7FF93   08/14/2019   Tushy         07/30/2019   08/22/2019   PA0002195506
                                                  22:53:58
21     29A5856B5A316685730BBFA1BD05BA2F627EF630   08/14/2019   Vixen         07/28/2019   08/22/2019   PA0002195513
                                                  14:21:42
22     9ADECB83B1A482B2B0E62AAC6A85EE0FB8E0AC2A   08/14/2019   Blacked       08/03/2019   09/10/2019   PA0002199412
                                                  14:20:01
23     0C467E6B6F63509F81A80A4E3691419C01FB832E   08/14/2019   Blacked Raw   07/26/2019   09/10/2019   PA0002199417
                                                  11:12:50
24     A6E922E5A752B4D84E4F9644B0AF4718CDB3A0F5   08/14/2019   Blacked Raw   07/31/2019   08/22/2019   PA0002195511
                                                  11:12:37
25     B3B91A8C74368CB70C356A9D2AB32F400AED2FE3   08/11/2019   Blacked       08/08/2019   09/17/2019   PA0002216217
                                                  05:14:28
26     94B0ACA230457CE3C285D0142F63401CB31E8766   08/10/2019   Vixen         08/07/2019   08/26/2019   PA0002213240
                                                  19:41:58
27     7D1912393CC882689C26A9D5A46A70DC57623CBE   08/08/2019   Blacked       07/24/2019   09/10/2019   PA0002199414
                                                  13:37:44
28     25842097E80AD348A604DD872A09A9206B350463   08/08/2019   Blacked Raw   08/05/2019   08/27/2019   PA0002213302
                                                  10:32:29
29     941A2E00F47F2F1C1D775E3B8D5FD77D2083F8D7   07/26/2019   Blacked Raw   06/26/2019   08/27/2019   PA0002213245
                                                  23:12:13
30     19600F1269D9A93DC2E8AD33FDF53100F7FDC4CE   07/26/2019   Tushy         07/05/2019   08/27/2019   PA0002213300
                                                  11:00:19
31     F3FEA7397CB00BB39C8584453DD50490726CD04C   07/16/2019   Blacked       07/14/2019   08/02/2019   PA0002192303
                                                  09:34:22
32     1B0D36CAE2799E0F50518D086B07151F49CA4E11   06/27/2019   Blacked Raw   06/21/2019   08/27/2019   PA0002213241
                                                  22:46:51
33     1D28B2A9C6F99439A69A2EDB4D7D450BE776D21C   06/03/2019   Blacked Raw   06/01/2019   07/17/2019   PA0002188304
                                                  10:30:58
34     A9C9218A5EC51E0AC2081F4CDD324BA99AEB0346   06/02/2019   Vixen         02/18/2019   03/11/2019   PA0002158598
                                                  21:02:43
35     5352EA774C5490597CFAA5D09F44B3F4A3CC323C   06/02/2019   Blacked       11/21/2018   01/22/2019   PA0002149833
                                                  20:59:21
36     45F23A594FF05FDE4FB090313992CC42C3855FE8   05/23/2019   Blacked Raw   05/22/2019   07/17/2019   PA0002188299
                                                  03:03:27
                Case
                 Case8:19-cv-03143-MSS-CPT
                      8:19-cv-03143-MSS-CPT Document
                                             Document6-1
                                                      1-1 Filed
                                                           Filed12/24/19
                                                                 12/23/19 Page
                                                                           Page12
                                                                                3 of 15
                                                                                     4 PageID
                                                                                        PageID12
                                                                                               38
Work   Hash                                       UTC          Site          Published    Registered   Registration
37     294689B8AF433591D895663D5786DF5F5C336E29   05/23/2019   Vixen         02/13/2019   03/11/2019   PA0002158413
                                                  02:51:00
38     4A97F54E20B1244B2FF27ABF2D505D090DC6F53E   05/20/2019   Vixen         05/19/2019   06/13/2019   PA0002180953
                                                  09:57:54
39     97F1EEE99634C82EA4A5F5960FDF31EC62B8EF4D   05/05/2019   Vixen         04/14/2019   05/28/2019   PA0002200761
                                                  22:22:49
40     74EAC1C71C35EE8F7B3E7D1781DD8139D8A565B6   02/14/2019   Blacked Raw   02/13/2019   03/24/2019   PA0002183197
                                                  06:15:43
41     0E05BEABD54B876C77B2D196C6FE1EB71BFD0FB1   02/09/2019   Blacked Raw   02/01/2019   03/24/2019   PA0002183205
                                                  02:52:51
42     087B25BD20E5A3B694196BBFED11838BF98E49DB   02/09/2019   Blacked Raw   02/06/2019   03/24/2019   PA0002183207
                                                  02:48:19
43     D51FE8F2781351112CB7B0B662E961A1AC118143   02/06/2019   Blacked Raw   11/18/2018   12/10/2018   PA0002146476
                                                  00:42:52
44     91383E068F670EB236C053B4612F4DDBFAD4D27E   02/01/2019   Blacked Raw   01/27/2019   03/24/2019   PA0002184066
                                                  17:54:02
45     340388F38581DF5E919342C8EBB209978EEA9633   02/01/2019   Blacked       01/30/2019   02/22/2019   PA0002155138
                                                  16:14:47
46     E5458A104162EC45AAFE58B2C64E2D70823D748F   02/01/2019   Blacked Raw   01/22/2019   03/24/2019   PA0002183202
                                                  14:44:25
47     60B14F4305E7880F1F30B87238E43DAC9C8D1A4D   02/01/2019   Blacked Raw   01/02/2019   02/02/2019   PA0002155379
                                                  14:41:39
48     FCB171660AC0F0E691A53C1AF9D4289C9CD5A6A9   01/22/2019   Blacked       01/20/2019   02/22/2019   PA0002155135
                                                  23:28:45
49     498C38E65A191A26E153A7D80BCFBCA20069BDFD   01/19/2019   Blacked Raw   01/17/2019   02/22/2019   PA0002155141
                                                  19:38:51
50     77F03517ECAE07592DB0BBFCC488A3A0C0BE29C2   01/19/2019   Blacked       07/19/2018   09/05/2018   PA0002135006
                                                  17:22:31
51     3452C490B93613A4A4949A8B95F1ADE7C671B0D8   01/19/2019   Blacked Raw   11/08/2017   12/04/2017   PA0002097993
                                                  17:00:27
52     252C6A599748155720665E443E0AA64038F4CE77   01/19/2019   Blacked Raw   02/11/2018   03/02/2018   PA0002104740
                                                  16:44:04
53     90FE69F65B803AAAAA8144AB9806B463409CC09E   01/19/2019   Blacked Raw   01/17/2018   01/24/2018   PA0002101760
                                                  16:39:49
54     21BB5AD737EC7A3F0A9D74A520A9DA5E72F14B5F   01/19/2019   Vixen         07/18/2018   09/01/2018   PA0002119684
                                                  16:15:02
55     5CE908FAACFC3F6B9DFF351DC302D20ABD251760   01/19/2019   Blacked Raw   05/12/2018   05/24/2018   PA0002101380
                                                  15:08:59
                Case
                 Case8:19-cv-03143-MSS-CPT
                      8:19-cv-03143-MSS-CPT Document
                                             Document6-1
                                                      1-1 Filed
                                                           Filed12/24/19
                                                                 12/23/19 Page
                                                                           Page13
                                                                                4 of 15
                                                                                     4 PageID
                                                                                        PageID13
                                                                                               39
Work   Hash                                     UTC          Site          Published    Registered   Registration
56     79B78FB4CE74E88A77D0022702E117EA348DCAEA 01/19/2019   Blacked Raw   06/26/2018   08/07/2018   PA0002131867
                                                15:07:09
57     E22A89041337C3BB3104AD83378C1A4CD299FD3D 01/19/2019   Blacked       12/20/2018   02/02/2019   PA0002154970
                                                14:04:24
58     58184CB68D529D79E08EA022F599CCF0BFD7D6F6 01/17/2019   Blacked       01/15/2019   02/02/2019   PA0002155371
                                                01:43:09
59     03024D662EB6CFEBD4FDE66E0204C2EC673180C2 01/14/2019   Blacked Raw   01/12/2019   02/02/2019   PA0002155388
                                                22:34:17
60     9B31129572F3E6F136D514C1A48643C2B689BFBC 01/05/2019   Blacked       08/03/2018   09/01/2018   PA0002119596
                                                11:33:17
61     F0FD017A6FC4517878BB487DB8FF737BE1E1B079 01/05/2019   Blacked Raw   12/28/2018   02/02/2019   PA0002155006
                                                10:29:40
62     A7671D9A943B4580C4CA097645722A9860A70621 01/05/2019   Vixen         12/30/2018   01/22/2019   PA0002147900
                                                10:14:49
63     2D46523729BAB746AD6A1F1AA1D2DD9500159AB9 01/05/2019   Vixen         08/02/2018   09/01/2018   PA0002119574
                                                10:05:18
                Case
                 Case8:19-cv-03143-MSS-CPT
                      8:19-cv-03143-MSS-CPT Document
                                             Document6-1
                                                      1-2 Filed
                                                           Filed12/24/19
                                                                 12/23/19 Page
                                                                           Page14
                                                                                1 of 15
                                                                                     2 PageID
                                                                                        PageID14
                                                                                               40
JS 44 (Rev. 09/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
       STRIKE 3 HOLDINGS, LLC                                                                                   JOHN DOE subscriber assigned IP address 173.168.144.254

    (b) County of Residence of First Listed Plaintiff             Out of State                                County of Residence of First Listed Defendant              Hillsborough
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
      MAMONE VILLALON
      100 SE 2nd St., Suite 2000, Miami, Florida, 33131
      Tel: (786) 209-2379
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                     (15 USC 1681 or 1692)
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 485 Telephone Consumer
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Protection Act
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 490 Cable/Sat TV
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 850 Securities/Commodities/
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                                   Exchange
                                             Medical Malpractice                                            Leave Act                                                     ’ 890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 891 Agricultural Acts
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 893 Environmental Matters
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 895 Freedom of Information
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 896 Arbitration
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 899 Administrative Procedure
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Act/Review or Appeal of
                                             Employment                 Other:                       ’ 462 Naturalization Application                                           Agency Decision
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                              ’ 950 Constitutionality of
                                             Other                    ’ 550 Civil Rights                   Actions                                                              State Statutes
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           17 U.S.C. § 101
VI. CAUSE OF ACTION Brief description of cause:
                                           Copyright Infringement
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         150000                                   JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
12/23/2019                                                              /s/ Tyler A. Mamone
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
              Case
               Case8:19-cv-03143-MSS-CPT
                    8:19-cv-03143-MSS-CPT Document
JS 44 Reverse (Rev. 09/19)                 Document6-1
                                                    1-2 Filed
                                                         Filed12/24/19
                                                               12/23/19 Page
                                                                         Page15
                                                                              2 of 15
                                                                                   2 PageID
                                                                                      PageID15
                                                                                             41
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
